______________________________________________________________________________

                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


LONE STAR PROMOTIONS, LLC, and
MARCEA OWEN,
                                                          MEMORANDUM DECISION AND
                 Plaintiffs,                              ORDER CONSOLIDATING CASES

vs.                                                              Case No. 1:18CV73DAK

ABBEY LANE QUILTS, LLC, et al.,                                   Judge Dale A. Kimball

                 Defendants,



        This matter is before the court on Plaintiffs’ Motion to Consolidate. Plaintiffs seek to

have Case No. 1:19CV35BSJ consolidated into the above-captioned action before this court.

Defendants have not opposed the motion, but the time for filing an opposition to the motion has

passed. Plaintiffs filed a Request to Submit for Decision indicating that Defendants have not

requested an extension of time to file an opposition. Accordingly, the court considers the motion

fully briefed.

        Under Rule 42 of the Federal Rules of Civil Procedure, “[i]f actions before the court

involve a common question of law or fact, the court may: (1) join for hearing or trial any or all

matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid

unnecessary cost or delay.” Fed. R. Civ. P. 42(a). Under the local rules of this District,

consolidation is appropriate where the cases “arise from substantially the same transaction or

event; (2) involve substantially the same parties or property; . . . (4) call for determination of

substantially the same questions of law; or (5) for any other reason would entail substantial
duplication of labor or unnecessary court costs or delay if heard by different judges.” DUCivR

42-1(a).

       The two present cases involve the same parties and the same legal questions regarding the

alleged copyright ownership and infringement of potentially jointly created works. For these

reasons and reasons of judicial economy and efficiency, the court consolidates Case No.

1:19CV35BSJ into the above-captioned action.

       DATED this 13th day of May, 2019.




                                            DALE A. KIMBALL
                                            United States District Judge
